Orders affirmed, without costs, upon condition that within three days after entry of an order herein, and service of a copy thereof, upon the attorney for the respondents, the respondents furnish an undertaking to be executed by the respondents, or at the option of the respondents by a surety in the sum of $1,000, pursuant to section 893 of the Civil Practice Act; otherwise, the orders are reversed, with $10 costs and disbursements, and the matter remitted to the Surrogate’s Court for further proceedings. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.